Citation Nr: 0329288	
Decision Date: 10/28/03    Archive Date: 11/05/03	

DOCKET NO.  95-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
to include peripheral neuropathy and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1943 to May 
1946.

By a rating decision dated in May 2003, service connection 
for post-traumatic stress disorder was granted.  A disability 
rating of 30 percent was assigned, effective November 28, 
1994.  The veteran was notified of the determination by 
communication dated that same month.  In his informal hearing 
presentation dated in September 2003, the veteran's 
accredited representative expressed dissatisfaction with the 
assignment of the 30 percent disability rating.  The question 
of the propriety of the initial 30 percent disability rating 
for the veteran's post-traumatic stress disorder has not been 
developed or adjudicated for review by the Board and is 
referred to the RO for appropriate consideration.


REMAND

A review of the evidence of record reflects that in his 
notice of disagreement dated in November 1994, the veteran 
stated that Drs. Brody and Brooks at the VA Medical Center, 
Northport, New York, had diagnosed him as having frostbite 
residuals resulting in peripheral neuropathy and 
hypertension.  Medical evidence that is of record includes 
the report of a VA outpatient visit dated in April 1993.  At 
that time the veteran's past medical history reportedly 
included frostbite to both feet.  It was indicated the 
veteran reported having served in the Pacific area.  The 
diagnostic impression at the time of the examination was 
"probably" frostbite feet.  However, it was added that 
neuropathy was to be ruled out.  The reports of the 
outpatient visits which are of record reveal that Ronald 
Brooks, D.P.M., and M. Brody, D.P.M., were among the 
physicians who saw the veteran at the Northport VA Medical 
Center.  However, there are no statements of record from them 
regarding the etiology of any foot disorder the veteran might 
have had or any residuals resulting therefrom.  While records 
from the VA Medical Center in Northport have been associated 
with the claims folder, no attempt has been made to contact 
the podiatrist themselves for any recollections they might 
have as to statements they might have made to the veteran 
regarding the claimed disability at issue.

Further review of the record reveals the veteran has not been 
accorded a peripheral vascular examination to determine the 
exact nature and etiology of any foot disorder he might have 
and any possible residuals associated with any foot disorder 
present.  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (cited in the 
supplemental statement of the case provided for the veteran 
in May 2003) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit concluded that the 30-day period provided 
in Section 3.159(b)(1) to respond to the Veterans Claims 
Assistance Act duty to notify is misleading and detrimental 
to claimants whose claims are prematurely denied within the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to procure additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5012, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should determine whether Drs. 
M. Brody and Ronald Brooks, each doctors 
of Podiatric Medicine, are still located 
at the VA Medical Center, Northport, New 
York.  If the physicians are there, they 
should be contacted and asked to provide 
any recollections of any conversations 
they might have had with the veteran 
regarding the etiology of any foot 
disorders.  If the physicians are no 
longer there, an attempt should be made 
to ascertain their current address of 
record and each should be contacted at 
that location and asked to provide the 
same information.  If the physicians 
cannot be located, a statement to this 
effect should be placed in the record.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
for the purpose of determining the nature 
and extent of any current foot disorder 
and the nature and extent of any 
disabilities that might be associated 
with any currently existing foot 
disorder.  The examiner, prior to 
conducting the examination, must review 
the claims folder.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  Each examiner should express 
an opinion as to whether it is at least 
as likely as not that the veteran has a 
current bilateral foot disorder, 
including frostbite or peripheral 
neuropathy or hypertension, that was 
incurred as a result of a disease or 
injury in service; or that was caused or 
made permanently worse by an inservice 
foot disorder, if one is found to have 
existed during service.  If the veteran 
does not have any of the claimed 
disabilities, there was no aggravation by 
service, or there was no relationship to 
service, the examiner or examiners should 
expressly say so and provide reasons for 
such opinions.

4.  Then, the RO should readjudicate the 
matter at hand.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case.  This must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to obtain additional 
development and to comply with governing adjudicative 
procedures.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified; however, he is advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in a denial of his claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




